Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 1 of 10 Page ID #:1


  Todd M. Friedman (SBN 216752)
  Adrian R. Bacon (SBN 280332)
  LAW OFFICES OF
  TODD M. FRIEDMAN, P.C.
  21550 Oxnard St., Suite 780
  Woodland Hills, CA 91367
  Phone: 323-306-4234
  Fax: 866-633-0228
  tfriedman@toddflaw.com
  abacon@toddflaw.com
  Attorneys for Plaintiff
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

  NAHID SEDAGHATFAR,                         Case No.:
  individually, and on behalf of all
  others similarly situated,                 CLASS ACTION
                Plaintiff,                   COMPLAINT FOR DAMAGES
                                             AND INJUNCTIVE RELIEF
                        v.                   PURSUANT TO THE TELEPHONE
                                             CONSUMER PROTECTION ACT,
  IDT DOMESTIC TELECOM,                      47 U.S.C. § 227, ET SEQ.
  INC., and DOES 1 through 10,               JURY TRIAL DEMANDED
  inclusive,

               Defendant.

                                       INTRODUCTION
       1.     NAHID SEDAGHATFAR (“Plaintiff”) bring this Class Action
 Complaint for damages, injunctive relief, and any other available legal or equitable
 remedies, resulting from the illegal actions of IDT DOMESTIC TELECOM, INC.
 (“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
 in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
 (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
 personal knowledge as to herself and her own acts and experiences, and, as to all
 other matters, upon information and belief, including investigation conducted by her
 attorneys.

                                   CLASS COMPLAINT
                                          -1-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 2 of 10 Page ID #:2



       2.     The TCPA was designed to prevent calls and messages like the ones
 described within this complaint, and to protect the privacy of citizens like Plaintiff.
 “Voluminous consumer complaints about abuses of telephone technology – for
 example, computerized calls dispatched to private homes – prompted Congress to
 pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
       3.     In enacting the TCPA, Congress intended to give consumers a choice
 as to how creditors and telemarketers may call them, and made specific findings that
 “[t]echnologies that might allow consumers to avoid receiving such calls are not
 universally available, are costly, are unlikely to be enforced, or place an inordinate
 burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this end,
 Congress found that

              [b]anning such automated or prerecorded telephone calls to the home,
              except when the receiving party consents to receiving the call or when
              such calls are necessary in an emergency situation affecting the health
              and safety of the consumer, is the only effective means of protecting
              telephone consumers from this nuisance and privacy invasion.

 Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
 purpose).
       4.     Congress also specifically found that “the evidence presented to the
 Congress indicates that automated or prerecorded calls are a nuisance and an
 invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,
 132 S. Ct. at 744.
       5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 TCPA case regarding calls to a non-debtor similar to this one:

              The Telephone Consumer Protection Act … is well known for its
              provisions limiting junk-fax transmissions. A less-litigated part of the
              Act curtails the use of automated dialers and prerecorded messages to
                                   CLASS COMPLAINT
                                          -2-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 3 of 10 Page ID #:3


              cell phones, whose subscribers often are billed by the minute as soon
              as the call is answered—and routing a call to voicemail counts as
              answering the call. An automated call to a landline phone can be an
              annoyance; an automated call to a cell phone adds expense to
              annoyance.
       Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
       6.     The Ninth Circuit recently affirmed certification of a TCPA class case
 remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
 F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
                                  JURISDICTION AND VENUE
       7.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s claims
 arise under a law of the United States, the TCPA.
       8.     Venue is proper in the United States District Court for the Central
 District of California pursuant to 28 U.S.C. § 1391(b)(2) because a substantial
 portion of the events giving rise to Plaintiff’s claims occurred in this District.
                                            PARTIES
       9.     Plaintiff is, and at all times mentioned herein was, a natural person and
 citizen and resident of the State of California. Plaintiff is, and at all times mentioned
 herein was, a “person” as defined by 47 U.S.C. § 153(39).
       10.    Defendant is, and at all times mentioned herein was, a
 telecommunications company, and is therefore a “person” as defined by 47 U.S.C.
 § 153(39).
       11.    The aforementioned Defendant, and its subsidiaries and agents, are
 collectively referred to as “Defendants.” The true names and capacities of the
 Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 names. Each of the Defendants designated herein as a DOE is legally responsible
 for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the



                                    CLASS COMPLAINT
                                           -3-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 4 of 10 Page ID #:4



 Complaint to reflect the true names and capacities of the DOE Defendants when
 such identities become known.
       12.    Plaintiff is informed and believes that at all relevant times, each and
 every Defendant was acting as an agent and/or employee of each of the other
 Defendants and was acting within the course and scope of said agency and/or
 employment with the full knowledge and consent of each of the other Defendants.
 Plaintiff is informed and believes that each of the acts and/or omissions complained
 of herein was made known to, and ratified by, each of the other Defendants.
                               FACTUAL ALLEGATIONS
       13.    At all times relevant, Plaintiff was a citizen of the County of Los
 Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
 “person” as defined by 47 U.S.C. § 153(39).
       14.    Defendant is, and at all times mentioned herein was, a “person,” as
 defined by 47 U.S.C. § 153(39).
       15.    At all times relevant Defendant conducted business in the State of
 California and in the County of Los Angeles, within this judicial district.
       16.    On May 19, 2020, Plaintiff received an unsolicited text message from
 Defendant on her cellular telephone, number ending in -9990.
       17.    The text message sent to and received by Plaintiff on May 19, 2020 was
 sent from a telephone phone number displayed as 553-50.
       18.    The text message sent to and received by Plaintiff read:
                    BRCLUB: Welcome! You’ll
                    receive promos and offers.Max
                    12    msgs/month.     Msg&Data
                    rates may apply. CS# 800-676-
                    8312.
                    STOP=CANCEL.Program
                    terms @bossrevolution.com
                                   CLASS COMPLAINT
                                          -4-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 5 of 10 Page ID #:5



       19.      The link contained in the text message leads to a website owned and
 operated by Defendant, for the brand “Boss Revolution”.
       20.      According to the website bossrevolution.com, Boss Revolution is a
 brand name owned by Defendant, IDT Domestic Telecom, Inc.
       21.      Plaintiff received multiple messages from Defendant in or around May
 of 2020.
       22.      On information and belief, the text messages sent to Plaintiff’s cellular
 telephone were placed by Defendant via an “automatic telephone dialing system,”
 (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227
 (b)(1)(A).
       23.      The telephone number that Defendant, or their agent, contacted was
 assigned to a cellular telephone service for which Plaintiff incurs a charge for
 incoming calls and messages pursuant to 47 U.S.C. § 227 (b)(1).
       24.      The text messages sent by Defendant constituted messages that were
 not for emergency purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
       25.      Plaintiff never provided her cellular telephone number Defendant for
 the purpose of receiving solicitation text messages. Accordingly, Defendant and
 their agent never received Plaintiff’s prior express consent to receive unsolicited text
 messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
       26.      These text messages sent by Defendant, or its agents, violated 47 U.S.C.
 § 227(b)(1).
                             CLASS ACTION ALLEGATIONS
       27.      Plaintiff brings this action on behalf of herself and on behalf of all
 others similarly situated (“the Class”).
       28.      The Class is defined as follows:
                All persons within the United States who received any
                solicitation/telemarketing messages from Defendant to
                said person’s cellular telephone made through the use of
                any automatic telephone dialing system and such person
                                     CLASS COMPLAINT
                                            -5-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 6 of 10 Page ID #:6


              had not previously consented to receiving such messages
              within the four years prior to the filing of this Complaint
              through the date of class certification.

       29.    Plaintiff represents, and is a member of, the Class, consisting of all
 persons within the United States who received any unsolicited text messages from
 Defendant which text message was not made for emergency purposes or with the
 recipient’s prior express consent within the four years prior to the filing of this
 Complaint through the date of class certification.
       30.    Defendant, their employees and/or agents are excluded from the Class.
 Plaintiff does not know the number of members in the Class but believes the Class
 members number in the hundreds of thousands, if not more. Thus, this matter should
 be certified as a class action to assist in the expeditious litigation of this matter.
       31.    The Class is so numerous that the individual joinder of all of its
 members is impractical. While the exact number and identities of the Class members
 are unknown to Plaintiff at this time and can only be ascertained through appropriate
 discovery, Plaintiff is informed and believes and thereon alleges that the Class
 includes thousands of members. Plaintiff alleges that the Class members may be
 ascertained by the records maintained by Defendant.
       32.    This suit seeks only damages and injunctive relief for recovery of
 economic injury on behalf of the Class, and it expressly is not intended to request
 any recovery for personal injury and claims related thereto. Plaintiff reserves the
 right to expand the definition of the Class to seek recovery on behalf of additional
 persons as warranted as facts are learned in further investigation and discovery.
       33.    Plaintiff and members of the Class were harmed by the acts of
 Defendant in at least the following ways: Defendant, either directly or through their
 agents, illegally contacted Plaintiff and members of the Class via their cellular
 telephones by using marketing and text messages, thereby causing Plaintiff and the
 members of the Class to incur certain cellular telephone charges or reduce cellular

                                     CLASS COMPLAINT
                                            -6-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 7 of 10 Page ID #:7



 telephone time for which Plaintiff and the Class members had previously paid, and
 invading the privacy of said Plaintiff and the Class members. Plaintiff and members
 of the Class were damaged thereby.
       34.    Common questions of fact and law exist as to all members of the Class
 which predominate over any questions affecting only individual members of the
 Class. These common legal and factual questions, which do not vary between the
 Class members, and which may be determined without reference to the individual
 circumstances of any members, include, but are not limited to, the following:
              a.     Whether, within the four years prior to the filing of this
                     Complaint through the date of class certification, Defendant
                     made any marketing/solicitation message (other than a message
                     made for emergency purposes or made with the prior express
                     consent of the called party) to a Class member using any
                     automatic telephone dialing system to any telephone number
                     assigned to a cellular telephone service;
              b.     Whether Plaintiff and the Class members were damaged
                     thereby, and the extent of damages for such violation; and
              c.     Whether Defendant should be enjoined from engaging in such
                     conduct in the future.
       35.    As a person that received numerous text messages without Plaintiff’s
 prior express consent, Plaintiff is asserting claims that are typical of the Class.
 Plaintiff will fairly and adequately represent and protect the interests of the Class in
 that Plaintiff has no interests antagonistic to any member of the Class.
       36.    Plaintiff will fairly and adequately protect the interests of the Class
 members. Plaintiff has retained attorneys experienced in the prosecution of class
 actions.
       37.    A class action is a superior method for the fair and efficient adjudication
 of this controversy. Class-wide damages are essential to induce Defendant to
                                    CLASS COMPLAINT
                                           -7-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 8 of 10 Page ID #:8



 comply with federal and California law. The interest of the Class members in
 individually controlling the prosecution of separate claims against Defendant are
 small because the maximum statutory damages in an individual action for violation
 of privacy are minimal. Management of these claims is likely to present significantly
 fewer difficulties than those presented in many class claims.
       38.    Defendant has acted on grounds generally applicable to the Class,
 thereby making appropriate final injunctive relief and corresponding declaratory
 relief with respect to the Class as a whole.
                               FIRST CAUSE OF ACTION
    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                47 U.S.C. § 227 ET SEQ.
                               ON BEHALF OF THE CLASS
       39.    Plaintiff incorporates by reference all of the above paragraphs of this
 Complaint as though fully stated herein.
       40.    The foregoing acts and omissions of Defendant constitute numerous
 and multiple negligent violations of the TCPA, including but not limited to each and
 every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
       41.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 seq, Plaintiff and the Class members are entitled to an award of $500.00 in statutory
 damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
       42.    Plaintiff and the Class members are also entitled to and seek injunctive
 relief prohibiting such conduct in the future.
                             SECOND CAUSE OF ACTION
                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                      TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227 ET SEQ.
                             ON BEHALF OF THE CLASS
       43.    Plaintiff incorporates by reference all of the above paragraphs of this
 Complaint as though fully stated herein.
       44.    The foregoing acts and omissions of Defendant constitute numerous
 and multiple knowing and/or willful violations of the TCPA, including but not
                                  CLASS COMPLAINT
                                         -8-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 9 of 10 Page ID #:9



 limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
 seq.
        45.   As a result of Defendant’s knowing and/or willful violations of 47
 U.S.C. § 227 et seq, Plaintiff and the Class members are entitled to an award of
 $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
        46.   Plaintiff and the Class members are also entitled to and seek injunctive
 relief prohibiting such conduct in the future.
                                    PRAYER FOR RELIEF
        Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and the
 Class members, the following relief against Defendant:
              FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.

         As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
           Plaintiff seeks for herself and each Class member $500.00 in statutory
           damages, for each and every violation, pursuant to 47 U.S.C. §
           227(b)(3)(B).
         Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
           conduct in the future.
         Any other relief the Court may deem just and proper.
         SECOND CAUSE OF ACTION FOR KNOWING/WILLFUL VIOLATION OF
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.

         As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
           § 227(b)(1), Plaintiff seeks for herself and each Class member $1500.00 in
           statutory damages, for each and every violation, pursuant to 47 U.S.C. §
           227(b)(3)(B).
         Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
           conduct in the future.
                                     CLASS COMPLAINT
                                            -9-
Case 2:20-cv-11729-SB-RAO Document 1 Filed 12/29/20 Page 10 of 10 Page ID #:10



         Any other relief the Court may deem just and proper.
                                     TRIAL BY JURY
        47.    Pursuant to the seventh amendment to the Constitution of the United
  States of America, Plaintiff is entitled to, and demands, a trial by jury.



  Dated: December 29, 2020                              Respectfully submitted,


                                      THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.


                                                              By: /s/ Todd M. Friedman
                                                              TODD M. FRIEDMAN, ESQ.
                                                               ATTORNEY FOR PLAINTIFF




                                     CLASS COMPLAINT
                                           - 10 -
